DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15-17 and 21-29 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 27-28 recites the limitation "the loop portion" in lines two and “the length” in line two in claim 28. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17, 21, 24-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse et al. US Publication 2013/0338467 (hereinafter Grasse) in view of Hewitt et al. US Publication 2004/0153049 (hereinafter Hewitt) and in further view of Koblish et al. US Publication 2010/0217184 (hereinafter Koblish).
Regarding claim 15, Grasse discloses a diagnostic catheter (Figures 1 and 5, see also [0007]) comprising: a shaft (element 12) having a tubular core (element 23 at Figure 2A), a braided layer surrounding the tubular core (layer 29) and formed from stainless steel strands ([0064]), a radially inner layer surrounding the braided layer (element 37, see Figure 2A) and formed from a polyimide material ([0061]), and a radially outer layer surrounding the radially inner layer (element 21), and wherein the radially outer layer is molded flush against the radially inner layer (Figure 2A which shows the two layers directly in contact with each other, the molding process is a product by process limitation and only at present requires the two layers to be directly in contact with each other, see MPEP 2113); a handle assembly operatively associated with a proximal end portion of the shaft for controlling the catheter (handle 18); and an electrode assembly joined to a distal end portion of the shaft for conducting a mapping procedure ([0007] at elements 16), and a distal loop portion having a plurality of spaced 
Hewitt discloses a similar diagnostic catheter shaft (medical tube; Figure 3) comprising a tubular core (10) formed from a thin layer of polyimide ([0034]; Figure 5A) and including a lumen (Fig. 3C, 3D, 9A, and 9B). A braided layer (20) made of stainless steel (para. [0039]) surrounds the core. A relatively thick outer layer (30; Figs. 3c, 3D, 9B) surrounds all the inner layers and is formed from a polyether block amide material (PEBA or Pebax™; para. [0047]). Hewitt teaches that polyimide is equivalent to or used with PTFE (which is the material Grasse utilizes as per [0059]) and improves performance of the inner catheter layers ([0034]), and PEBA is a useful outer jacket because the flexibility of the overall device is easily controlled ([0047]). Given the suggestions in Grasse to utilize equivalent polymers and the teachings of Hewitt to use thin inner layers of polyimide with thicker outer layers of polyether block amides (size comparison at Figure 9B, elements 10 and 30), it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use polyether block amides and polyimides for the plastic layers in the same places of Grasse, for the same predictable results and advantages.
Grasse discloses that the tubular portions are made of thermoplastic elastomer ([0059] and [0061] which mentions that the inner and outer layers are made of such materials), but again a bonded joint is not disclosed. Koblish teaches a mapping catheter that includes various tubular portions (112 and 112) of the catheter tubing that include a bonded joint between each of them ([0011]). It would have been obvious to the skilled artisan before the effective filing date to utilize the bonded joint as taught by 
Regarding claims 16 and 21, Grasse discloses a catheter with an outer diameter of 5-7 French but does not disclose it to be smaller at 4 or 3.3F. Hewitt teaches that the catheters made with the disclosed techniques and materials can have an outside diameter of 1.7-2.4F ([0065]-[0096] discussing the diameter at various points along the catheter). Hewitt teaches these small diameter catheters are suitable for procedures in anatomical structures that are small and require strenuous manipulation for navigation to the target ([0004], [0009], [0011]). These dimensions are all less than 4F, and an outer diameter of 2.4 F is also about 3.3F. Given the intended use of the Grasse device, and the advantages taught by Hewitt, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use the materials and overall thicknesses of Hewitt to make the device of Grasse for the predictable result of a catheter that is stronger and smaller. 
Regarding claim 17, Grasse discloses that the tubular core defines an interior lumen (interior lumen 41 via tubular core 23, see Figure 2A).
Regarding claim 24, Grasse is silent on the length of the catheter, though mentions it should be about 128cm ([0057]). Hewitt teaches a catheter that has a total length of about 156 cm with a usable length of about 146 cm ([0007] which mentions that the sizing can be from 100-200cm in length). However, given the intended use of all the devices (particularly Grasse), the disclosed dimensions (particularly the catheter lengths and diameters), and the high level of skill for the ordinary artisan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 25, Grasse discloses that the plurality of electrodes are evenly spaced about at least a continuous 360 degree section of the distal loop section (Figure 5 which shows the even spacing about the distal end of the catheter).
Regarding claim 27, Grasse discloses that the electrodes are evenly spaced over a majority of the loop portion (Figure 5 which shows the even spacing about the distal end of the catheter).
Regarding claim 28, Grasse discloses that the electrodes are evenly spaced over the length of the loop portion (Figure 5 which shows the even spacing about the distal end of the catheter).
Regarding claim 29, Grasse discloses that the radially outer layer is molded flush against the radially inner layer throughout the length of the shaft (Figure 2A where the materials extend along the length of the catheter, see layers 21 and 37, see also [0054] which details the layers within 12 extend from the proximal end near the handle to the distal end of the device). Being molded is a product by process limitation and as such is given weight insomuch as the two layers must be in direct contact with each other in the above claimed configuration.
Claims 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Hewitt and Koblish, as applied to claim 15, and in further view of Roy et al. US Publication 2012/0116200 (hereinafter Roy).
Regarding claim 22, Grasse is silent on the exact sizing of the loop size. Roy teaches a diagnostic catheter wherein the electrode assembly has a loop size of about between 15 mm and 20 mm ([0009] which mentions a loop length of about 15-25mm). It has been held that a mere change in sizing that would not perform differently than the prior art device is not patently distinguishable from the prior art device, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to the skilled artisan before the effective filing date to optimize the loop sizing as taught by Koblish with the device of Grasse as predictable results would have ensued (allowing for a larger loop to further allow a larger targeted area).
Regarding claims 23 and 26, Grasse discloses that the electrodes have an operative length of about 1 mm or more (the electrodes are sized at about 2mm as per [0089]), but is silent on the spacing. Roy teaches a similar catheter that includes electrodes about 1mm in width with even spacing across 9-10 electrodes at a spacing of 5 or 7mm both of which are “about 6mm, see [0010]). It has been held that the placement of electrical contacts on a conductivity measuring device is an obvious matter of design choice as the functionality does not change, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the spacing as taught by Roy with the device of Grasse as obvious matter of design choice.

Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot in view of the new ground(s) of rejection. The amendments to the claims have overcome the previous art (Webster et al.), new art has been applied above to remedy the deficiencies of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794